Name: Commission Regulation (EEC) No 1046/82 of 4 May 1982 abolishing the countervailing charge on tomatoes originating in Morocco
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 122/6 Official Journal of the European Communities 5. 5. 82 COMMISSION REGULATION (EEC) No 1046/82 of 4 May 1982 abolishing the countervailing charge on tomatoes originating in Morocco tion, indicates that the application of the first subpara ­ graph of Article 26 ( 1 ) of Regulation (EEC) No 1035/72 would result in the countervailing charge being fixed at zero ; whereas the conditions specified in the second indent of Article 26 ( 1 ) of Regulation (EEC) No 1035/72 are therefore fulfilled and the countervailing charge on imports of these products originating in Morocco can be abolished, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1116/81 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 950/82 of 26 April 1982 (3) introduced a countervailing charge on tomatoes originating in Morocco ; Whereas the present trend of prices for these products on the representative markets referred to in Regulation (EEC) No 211 8/74 (4), as last amended by Regulation (EEC) No 3011 /81 (*), recorded or calculated in accor ­ dance with the provisions of Article 5 of that Regula ­ HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 950/82 is hereby repealed. Article 2 This Regulation shall enter into force on 5 May 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 May 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 118, 20. 5. 1972, p. 1 . (2) OJ No L 118, 30. 4. 1981 , p. 1 . (3) OJ No L 113, 27. 4 . 1982, p . 12. (4) OJ No L 220, 10 . 8 . 1974, p. 20. O OJ No L 301 , 22. 10 . 1981 , p. 18 .